Case 3:16-cr-00440-WHA Document 269 Filed 08/10/20 Page 1 of 2

\
Deer Wiican A\ Isup.

 

+

[MUL eukt Vote y tive Evrovwurt Asereotano ler

 

D.10. 19%% Tee

 

“0 HANA Ur, Keckoubro Wweced, OPALOCUILEILO  ULne oO

 

cosppyconucs Z PAHOPbure ie Cnae. ear Ber NOUS Weoctuk

 

an |

sepeeuchoero osbokasmo., Dac, a oad Bet POrpeuut Jef oti

 

hopin brio furreouapy (Kor wogodue PSP chim aS Nievide \; ee
O

 

WO *

Goneboy UAW VUAA nowcSitiex)- WHO 3 LOU eu notanobalec Ky

 

“WhO beck uw ee “hepereit, ie cesfootRLUULo. MO ox bobsitire UW

 

CoJULbA ~ mok Q Be a SAKe ee hepegein ~ CObt em fea

 

hoo tuLLa- puro ohooc into rorop b Mbt 5 J MOREL Su Rac nonpocalé,

 

URS on npc MMHG Le ALOU oslo FOLAOSA ee naa

 

Bj

hogaleplagarouyu, UFO - JU a h2begairrg edhe A

 

‘ U o

= 0 {
navenobainue pe LOU. , CB, Sok dee QQMOAMET CAL Wah hte

 

 

 

 

 

 

= Bch panes: Qe uy : “Pages (SkPIs0e wmpouralo, beau urrn kis
eo
o25 Use hpologe. S. aL nm. a):
“=a
a Sze S ik she Salt “wohpoutik Boe POS Pre UrQVArg. (LBW ——
=o
=i = 44 YLecobst hla eats wu V¥e aaa Ow + /AAP> Hiteake :
—_ > Sy t jh i t
<< os
hh =

 

Konmobimia Aslot EO QVolewes Nevhay valeryNechou love @
. UO ~ ~

 

aMail.com
O

 

Y preter TiS Comer: ANwa Shvede OVO. _ "555 S55@mk il, RU

 

 

i. nail N; Kalin Avocet Out pu

 

 

 

 

 

fs |

gu K66i Boswier0 otlexa( Paz 2 pew webeted).
gos U < t

L be wba feotec, Yarko ele Eero.
ry G aogust 2020.
/

 

 

 

 

 
 

 

Case 3:16-cr-00440-WHA~ Document 269 Filed 08/10/20 Page 2 of 2

T Yan his ie
Aor io - CA NYO
Loi - [ -

aso} :
